Title: From Benjamin Franklin to Jean-Daniel Schweighauser, 2 March 1779
From: Franklin, Benjamin
To: Schweighauser, Jean-Daniel


Sir,
Passy March 2. 1779.
The enclosed from Mr Adams I suppose acquaints you with his Intention of embarking at your Port for America. I am confident you will readily afford him all the Assistance in your Power, that he may be well accommodated at Nantes and in the Ship Alliance.
I have the honor to be Sir &
B Franklin
I write this Day to M. De Sartine about the Prisoners at BrestM. Schweighauser.
